United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3121
                                    ___________

Zane J. Loukas,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
North Star Steel Company,                *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: September 20, 2000
                               Filed: September 21, 2000
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Zane Loukas appeals the district court’s1 grant of summary judgment to his
employer in his employment-discrimination action brought under the Americans with
Disabilities Act. Having carefully reviewed the record, we affirm for the reasons stated
by the district court. See 8th Cir. R. 47B.




      1
        The HONORABLE DAVID S. DOTY, United States District Judge for the
District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-